Exhibit 10.4

 

EXECUTION VERSION

 

INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of [·] (the “Effective
Date”), by and between [·] (“Indemnitee”) and Great Elm Capital Corp., a
Maryland corporation (the “Company”).

 

RECITALS

 

It is essential to the Company to retain and attract as directors and officers
the most capable persons available;

 

Indemnitee has agreed (i) to serve as a director of the Company and (ii) to be
named by the Company in a registration statement filed by the Company with the
Securities and Exchange Commission on Form N-14 (the “Registration Statement”)
as a person that has agreed to serve as a director and may, in connection with
either or both of the foregoing activities, be subjected to claims, suits or
proceedings;

 

The Company’s governing documents (the “Organizational Documents”) currently
provide for the indemnification of the Company’s directors and officers in
respect of various claims, liabilities, losses and expenses to which they may
become subject as a result of serving as an officer and/or director of the
Company; the Company wishes to confirm the manner in which such indemnification
will be made available to Indemnitee, and the Company also wishes to confirm its
agreement that the indemnification to be provided to the Indemnitee by the
Company will extend to any and all claims, liabilities, losses and expenses to
which the Indemnitee may become subject as a result of being named in the
Registration Statement as a person that has agreed to serve as a director of the
Company;

 

The Organizational Documents permit the Company to advance expenses to its
directors and officers in connection with defending any action with respect to
which indemnification might be sought pursuant to the Organizational Documents
and the Indemnitee has agreed to serve as a director of the Company in part in
reliance on the Organizational Documents and on the additional undertakings of
the Company provided for herein;

 

As an inducement to Indemnitee (i) to consent to be named in the Registration
Statement as a person that has agreed to serve as a director and (ii) to serve
thereafter in such capacity and in such other capacities as may be requested
from time to time and to provide Indemnitee with contractual assurance that
advancement of expenses will be available to Indemnitee, the Company has agreed
to advance expenses that may be incurred by Indemnitee in connection with any
matter in respect of which indemnification might be sought pursuant to the
Organizational Documents or this Agreement, in each case to the maximum extent
permitted by law as hereinafter provided; and

 

The parties by this Agreement desire to set forth their agreement regarding
indemnification and advancement of expenses.

 

AGREEMENT

 

In consideration of the foregoing and the covenants contained herein, the
Company and Indemnitee do hereby covenant and agree as follows:

 

1.                                      DEFINITIONS.  For purposes of this
Agreement:

 

1.1                               “Corporate Status” means the status of a
person as a future, present or former director, officer, employee or agent of
the Company or as a director, trustee, officer, partner, manager, managing
member, fiduciary, employee or agent of any other foreign or domestic
corporation, partnership,

 

--------------------------------------------------------------------------------


 

limited liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company. As a clarification and without limiting the circumstances in which
Indemnitee may be serving at the request of the Company, service by Indemnitee
shall be deemed to be at the request of the Company: (i) if Indemnitee serves or
served as a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any corporation, partnership, limited liability
company, joint venture, trust or other enterprise (x) of which a majority of the
voting power or equity interest is owned directly or indirectly by the Company
or (y) the management of which is controlled directly or indirectly by the
Company, or (ii) if, as a result of Indemnitee’s service to the Company or any
of its affiliated entities, Indemnitee is subject to duties by, or required to
perform services for, an employee benefit plan or its participants or
beneficiaries, including as a deemed fiduciary thereof. Corporate Status
includes the status of a person named in a registration statement filed under
the Securities Act of 1933 as a person that has agreed to serve as a director of
the Company.

 

1.2                               “Directors” and “Board of Directors” shall
mean the persons duly elected or appointed to the Board of Directors of the
Company from time to time, so long as they shall continue in office, and all
other persons who at the time in question have been duly elected or appointed
and have qualified as directors in accordance with the provisions of the
Organizational Documents and the Bylaws of the Company and are then in office.

 

1.3                               “Expenses” means any and all reasonable and
out-of-pocket attorneys’ fees and costs, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, ERISA excise
taxes and penalties and any other disbursements or expenses incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in or otherwise participating
in a Proceeding. Expenses shall also include Expenses incurred in connection
with any appeal resulting from any Proceeding including, without limitation, the
premium for, security for and other costs relating to any cost bond, supersedes
bond or other appeal bond or its equivalent.

 

1.4                               “Independent Counsel” means a law firm, or a
member of a law firm, that is experienced in matters of corporation law and
neither is, nor in the past five years has been, retained to represent: (i) the
Company or its investment adviser, or any affiliate of either of them, or
Indemnitee, in any matter material to any such party (other than with respect to
matters concerning Indemnitee under this Agreement or of other indemnitees under
similar indemnification agreements), or (ii) any other party to or participant
or witness in the Proceeding giving rise to a claim for indemnification or
advance of Expenses hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

1.5                               “Independent Director” means a Director that
is not an “interested person” as defined in Section 2(a)(19) of the Investment
Company Act of 1940, as amended (the “1940 Act”).

 

1.6                               “Independent Disinterested Director” means an
Independent Director who is not, and was not, a party to the Proceeding in
respect of which indemnification and/or advancement of Expenses is sought by
Indemnitee.

 

--------------------------------------------------------------------------------


 

1.7                               “Proceeding” means any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other proceeding, whether
brought by or in the right of the Company or otherwise and whether of a civil
(including intentional or unintentional tort claims), criminal, administrative
or investigative (formal or informal) nature, including any appeal therefrom,
except one pending or completed on or before the Effective Date, unless
otherwise specifically agreed in writing by the Company and Indemnitee. If
Indemnitee reasonably believes that a given situation may lead to or result in
the institution of a Proceeding, such situation shall also be considered a
Proceeding.

 

2.                                      INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES.

 

2.1                               Indemnification Obligation.  Subject to the
limitations set forth in Section 2.3, the Company shall indemnify, and advance
Expenses to, Indemnitee (a) as provided in this Agreement and (b) as otherwise
permitted by Maryland law in effect on the Effective Date and as amended from
time to time; provided, however, that no change in Maryland law shall have the
effect of reducing the benefits that are available to Indemnitee hereunder based
on Maryland law as in effect on the Effective Date. Subject to the limitations
set forth in Section 2.3, the rights of Indemnitee provided in this Section 2.1
shall include, without limitation, the rights set forth in the other sections of
this Agreement, including any additional indemnification permitted by
Section 2-418(g) of the Maryland General Corporation Law (the “MGCL”).

 

2.2                               Standards. Subject to the limitations set
forth in Section 2.3, if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be, made a party to any Proceeding, the Company shall
indemnify Indemnitee against all judgments, penalties, damages, fines and
amounts paid in settlement and all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection with any such Proceeding unless
it is established by clear and convincing evidence that (a) the act or omission
of Indemnitee was material to the matter giving rise to the Proceeding and
(i) was committed in bad faith or (ii) was the result of active and deliberate
dishonesty, or (b) Indemnitee actually received an improper personal benefit in
money, property or services in the matter giving rise to the Proceeding or
(c) in the case of any criminal Proceeding, Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.

 

2.3                               Limitations.  Notwithstanding any other
provision of this Agreement (other than Section 2.4), Indemnitee shall not be
entitled to:

 

(a)                                 indemnification hereunder in respect of a
Proceeding if the Proceeding was one by or in the right of the Company and
Indemnitee is adjudged in that Proceeding to be liable to the Company;

 

(b)                                 indemnification hereunder in respect of any
Proceeding charging improper personal benefit to Indemnitee, whether or not
involving action in Indemnitee’s Corporate Status, if Indemnitee is adjudged in
that Proceeding to be liable on the basis that personal benefit was improperly
received; or

 

(c)                                  indemnification or advancement of Expenses
hereunder if the Proceeding was brought by Indemnitee, unless: (i) the
Proceeding was brought to enforce indemnification under this Agreement, and then
only to the extent in accordance with and as authorized by this Agreement, or
(ii) the Company’s Organizational Documents, a resolution of the Board of
Directors or an agreement approved by the Board of Directors to which the
Company is a party expressly provide otherwise.

 

3

--------------------------------------------------------------------------------


 

2.4                               Court Ordered Indemnification. A court of
appropriate jurisdiction, upon application of Indemnitee and such notice as the
court shall require, may order indemnification of Indemnitee by the Company in
the following circumstances:

 

(a)                                 if such court determines that Indemnitee is
entitled to reimbursement under Section 2-418(d)(1) of the MGCL and the court
shall order indemnification, in which case Indemnitee shall be entitled in
addition to recover the Expenses of securing such reimbursement; or

 

(b)                                 if such court determines that Indemnitee is
fairly and reasonably entitled to indemnification in view of all the relevant
circumstances, whether or not Indemnitee (i) has met the standards of conduct
set forth in Section 2-418(b) of the MGCL or (ii) has been adjudged liable for
receipt of an improper personal benefit under Section 2-418(c) of the MGCL, the
court may order such indemnification as the court shall deem proper; provided,
however, that indemnification with respect to any Proceeding by or in the right
of the Company or in which liability shall have been adjudged in the
circumstances described in Section 2-418(c) of the MGCL shall be limited to
Expenses.

 

2.5                               Expenses. Subject to the limitations set forth
in Section 2.3, to the extent that Indemnitee was or is, by reason of his or her
Corporate Status, made a party to (or otherwise becomes a participant in) any
Proceeding and is successful, on the merits or otherwise, in the defense or
prosecution of such Proceeding, Indemnitee shall be indemnified for all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 2.5 for all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with such
Proceeding except only for any such Expenses that would not have been incurred
if the only claims, issues or matters addressed in the Proceeding had been those
as to which Indemnitee was successful. For purposes of this Section 2.5, and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

2.6                               Expense Advances. If, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be, made a
party to any Proceeding, the Company shall, without requiring a preliminary
determination of Indemnitee’s ultimate entitlement to indemnification hereunder,
advance all Expenses incurred by or on behalf of Indemnitee in connection with
such Proceeding. Such advance or advances shall be made within ten days after
the receipt by the Company of a statement or statements requesting such advance
or advances from time to time, whether prior to or after final disposition of
such Proceeding and may be in the form of, in the reasonable discretion of
Indemnitee (but without duplication), (a) payment of such Expenses directly to
third parties on behalf of Indemnitee, (b) advancement to Indemnitee of funds in
an amount sufficient to pay such Expenses or (c) reimbursement to Indemnitee for
Indemnitee’s payment of such Expenses. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by a written affirmation by Indemnitee of Indemnitee’s
good faith belief that the standard of conduct necessary for indemnification by
the Company as authorized by law and by this Agreement has been met and a
written undertaking by or on behalf of Indemnitee to reimburse the portion of
any Expenses advanced to Indemnitee, relating to claims, issues or matters in
the Proceeding as to which it shall ultimately be established, by clear and
convincing evidence, that the standard of conduct has not

 

--------------------------------------------------------------------------------


 

been met by Indemnitee and which have not been successfully resolved as
described in Section 2.5. To the extent that Expenses advanced to Indemnitee do
not relate to a specific claim, issue or matter in the Proceeding, such Expenses
shall be allocated on a reasonable and proportionate basis. The undertaking
required by this Section 2.6 shall be an unlimited general obligation by or on
behalf of Indemnitee and shall be accepted without reference to Indemnitee’s
financial ability to repay such advanced Expenses and without any requirement to
post security therefor.

 

2.7                               Payment of Expenses. Subject to the
limitations set forth in Section 2.3, to the extent that Indemnitee is or may
be, by reason of his or her Corporate Status, made a witness or otherwise asked
by the Company or legally required to participate in any Proceeding, whether
instituted by the Company or any other party, and to which Indemnitee is not a
party, he or she shall be advanced all reasonable Expenses and indemnified
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith within ten days after the receipt by
the Company of a statement or statements requesting any such advance or
indemnification from time to time, whether prior to or after final disposition
of such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee.

 

3.                                      PROCEDURE FOR DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION.

 

3.1                               Claim. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. Indemnitee may submit one
or more such requests from time to time and at such time(s) as Indemnitee deems
appropriate in his or her sole discretion. The officer of the Company receiving
any such request from Indemnitee shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.

 

3.2                               Consideration of Claim.  Upon written request
by Indemnitee for indemnification pursuant to Section 3.1, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall promptly be made in the specific case: (i) by the Board of Directors by a
majority vote of a quorum consisting of Independent Disinterested Directors or,
if such a quorum cannot be obtained, then by a majority vote of a duly
authorized committee of the Board of Directors consisting solely of one or more
Independent Disinterested Directors, (ii) if Independent Counsel has been
selected by the Board of Directors in accordance with Section 2-418(e)(2)(ii) of
the MGCL and approved by Indemnitee, which approval shall not be unreasonably
withheld, by Independent Counsel, in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee or (iii) if so
directed by a majority of the members of the Board of Directors, by the
stockholders of the Company. Notwithstanding the foregoing, if Indemnitee so
requests, the determination provided for in this Section 3.2 shall be made by
Independent Counsel. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination in the
discretion of the person or persons making such determination pursuant to this
Section 3.2. Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification)

 

5

--------------------------------------------------------------------------------


 

and the Company shall indemnify and hold Indemnitee harmless therefrom.

 

3.3                               Independent Counsel. The Company shall pay the
fees and expenses of Independent Counsel, if one is appointed.

 

4.                                      PRESUMPTIONS AND EFFECT OF CERTAIN
PROCEEDINGS.

 

4.1                               Presumption. In making any determination with
respect to entitlement to indemnification hereunder, the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 3.1, and unless at such time
Indemnitee is an “interested person” of the Company (as defined in the 1940
Act), the Company shall have the burden of proof to overcome that presumption
with clear and convincing evidence in connection with the making of any
determination contrary to that presumption.

 

4.2                               Termination The termination of any Proceeding
or of any claim, issue or matter therein, by judgment, order, settlement or
conviction, upon a plea of nolo contendere or its equivalent, or entry of an
order of probation prior to judgment, creates a rebuttable presumption that
Indemnitee did not meet the requisite standard of conduct described herein for
indemnification but Indemnitee may rebut that presumption with an affidavit
attesting to Indemnitee’s good faith belief that Indemnitee is entitled to
indemnification or in any other reasonably appropriate manner.

 

4.3                               Knowledge. The knowledge and/or actions, or
failure to act, of any other director, officer, employee or agent of the Company
or any other director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise shall not be imputed to Indemnitee for purposes of
determining any other right to indemnification under this Agreement.

 

5.                                      REMEDIES OF INDEMNITEE.

 

5.1                               Appeal. If a determination is made pursuant to
Section 3 that Indemnitee is not entitled to indemnification or advancement of
expenses under this Agreement, Indemnitee shall be entitled to an adjudication
in an appropriate court of the State of Maryland or in any other court of
competent jurisdiction of Indemnitee’s entitlement to such indemnification or
advancement of expenses.

 

5.2                               Binding Effect. If a determination shall have
been made pursuant to Section 3 that Indemnitee is entitled to indemnification
or advancement of expenses, the Company shall be bound by such determination in
any judicial proceeding commenced pursuant to Section 3, absent a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification or advancement of expenses.

 

6.                                      NON-EXCLUSIVITY; SURVIVAL OF RIGHTS;
SUBROGATION.

 

6.1                               Non-Exclusivity. The rights to indemnification
and advancement of expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law or the Organizational Documents. No amendment, alteration

 

--------------------------------------------------------------------------------


 

or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in Indemnitee’s corporate status prior to such
amendment, alteration or repeal. No amendment, modification or alteration to the
Organizational Documents or the Bylaws of the Company shall, nor shall any
action taken by Company shareholders, operate to alter, modify, amend or repeal
Indemnitee’s right to indemnification or advancement of expenses under this
Agreement; the rights and obligations of the parties hereunder may only be
altered, amended, modified or repealed pursuant to Section 13.

 

6.2                               Subrogation. In the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

 

6.3                               No Duplication. The Company shall not be
liable under this Agreement to make any payment of amounts otherwise
reimbursable as expenses hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

 

6.4                               Savings Clause. The Company shall not be
liable under this Agreement to make any payment of amounts otherwise
reimbursable as expenses hereunder where the making of such payment would
violate applicable law (including, for the avoidance of doubt, the 1940 Act).

 

7.                                      CONTRIBUTION.  If the indemnification
provided in this Agreement is unavailable in whole or in part and may not be
paid to Indemnitee for any reason, other than for failure to satisfy the
standard of conduct set forth in Section 2.2 or due to the provisions of
Section 2.3, then, with respect to any Proceeding in which the Company is
jointly liable with Indemnitee (or would be if joined in such Proceeding), to
the fullest extent permissible under applicable law, the Company, in lieu of
indemnifying and holding harmless Indemnitee, shall pay, in the first instance,
the entire amount ot the liability incurred by Indemnitee, whether for Expenses,
judgments, penalties, and/or amounts paid or to be paid in settlement, in
connection with such Proceeding without requiring Indemnitee to contribute to
such payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee.

 

8.                                      REPORTS TO STOCKHOLDERS.  To the extent
required by the MGCL, the Company shall report in writing to its stockholders
the payment of any amounts for indemnification of, or advance of Expenses
to, Indemnitee under this Agreement arising out of a Proceeding by or in the
right of the Company with the notice of the meeting of stockholders of the
Company next following the date of the payment of any such indemnification or
advance of Expenses or prior to such meeting.

 

9.                                      BINDING EFFECT.

 

9.1                               Successors. The indemnification and
advancement of expenses granted pursuant to this Agreement shall be binding upon
and be enforceable by the parties hereto and their respective successors and
assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), shall continue in effect whether or not Indemnitee becomes a
Director and after Indemnitee has ceased to be a Director, and shall inure to
the benefit of Indemnitee and Indemnitee’s heirs, executors and administrators.

 

7

--------------------------------------------------------------------------------


 

9.2                               Assumption by Operation of Law.  Any successor
of the Company (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, shall be automatically deemed to have assumed and
agreed to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place,
provided that no such assumption shall relieve the Company of its obligations
hereunder.

 

10.                               SEVERABILITY.  If any one or more provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever: (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

11.                               COUNTERPARTS.  This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute one and the same
Agreement.  One such counterpart signed by the party against whom enforceability
is sought shall be sufficient to evidence the existence of this Agreement.

 

12.                               HEADINGS.  The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

13.                               MODIFICATION AND WAIVER.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

14.                               NOTICES.  Any notice, report or other
communication required or permitted to be given hereunder shall be in writing
unless some other method of giving such notice, report or other communication is
accepted by the party to whom it is given, and shall be given by being delivered
at the following addresses to the parties hereto:

 

If to Indemnitee, to:  The address set forth on the signature page hereto.

 

If to the Company to:

Great Elm Capital Corp.

 

200 Clarendon Street, 51st Floor

 

Boston, MA 02116

 

Attention: General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

15.                               GOVERNING LAW.  The parties agree that this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Maryland, without regard to its conflicts of laws
rules.

 

16.                               ENTIRE AGREEMENT.  This Agreement constitutes
the entire agreement of the parties with respect to the subject matter hereof.

 

--------------------------------------------------------------------------------


 

The parties hereto have executed this Agreement as of the day and year first
above written.

 

GREAT ELM CAPITAL CORP.

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Indemnitee

 

 

 

 

 

 

 

Name:

 

Address:

 

 

9

--------------------------------------------------------------------------------